Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 1 of 13

Landscapers

Lawn Care

Lawn Mowing

Moving Companies

Painters

Pest Control

Plumbers

Pool Builders

Roofers

Septic Tank Cleaning

Soil Delivery

Tile Contractors

Tree Removal

Window Glass Repair
Window Installers

Window Repair

See All Categories Near You
Download HomeAdvisor's Free App

< House Cleaning & Maid Services

American Pro Hydro Services, LLC

5.0 | 79 Verified Reviews

HomeAdvisor Screened & Approved
Learn about our screening process >

 

100% 3

Recommended Years In Business
Achievements

EST O, -

aS es 1 u? *s, Home Advisor

 - oy

SERVICE am y - % 50

HomeAdvisor A at ahs
erie Cama

    

 

Camnanv Dataile

 

C Get a Quote
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 2 of 13

@S HOMeEAAVISON powerea sy ang
HomeAdvisor

Powered bv Anal

Start a Project View Popular Projects

 
 

<

Back

Most Popular Projects

Additions & Remodels

Air Conditioning & Cooling

Bathroom

Builders (New Homes), Architects & Designers
Cabinets & Countertops

Carpentry

Carpet

Cleaning Services

Concrete, Brick & Stone

Decks, Porches, Gazebos & Play Equipment
Decorators & Designers

Driveways, Patios, Walks, Steps & Floors
Drywall & Insulation

Electrical, Telephone & Computers

Fences

Flooring

Foundations

Garages, Doors, Openers
GCuittare

C Get a Quote )

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 3 of 13

Reviews

Write a Review
Showing 1-10 of 79 reviews

| New est First |

5.0 Ella B. Guntersville, AL
10/30/2020
e Clean Gutters and Downspouts
Joshua is the best! Looking forward to doing more business next year.
5.0 Russ O. Hanceville, AL
9/21/2020
Clean Gutters and Downspouts
Very professional company! Very detailed and very efficient in details throughout the entire process,
l4 m very pleased ! | highly recommend this company to any needing this type of service!
| 5.0, Suzanne G. Harvest, AL
9/19/2020
e Clean Gutters and Downspouts ~
Showed up on time and did a great job!
5.0 Alan D. Madison, AL
9/15/2020
e Clean Gutters and Downspouts _
Excellent experience with American Pro Hydro! | canA¢A A t begin to say just how well this job went.
When | submitted an inquiry for someone to call, | promptly received a phone call from Josh. We had
a detailed quote the next day and were even fortunate enough to take advantage of a last second
opening to immediately schedule the job. This is an exceptionally well managed business with close
attention to detail and customer service. Thank you!
5.0 Jan B. Huntsville, AL
6/17/2020
e Clean Gutters and Downspouts _
Great job! Joshua made sure everything was right with me before he left. Always on time. 1&#39)II
call again.
5.0, Cindy W. Guntersville, AL
6/11/2020
e Clean Gutters and Downspouts -
‘Did a fantastic job, was here when he said he would be, always replied to answer my questions. |
live in an older home with old pebble concrete, it looks so good after a pressure wash:-) Would
definitely recommend!

 

 

 

 

 

'5.0 Amanda P. Huntsville, AL
6/2/2020
Clean Gutters and Downspouts
Great service! Polite, good pricing, and did a great job. Definitely recommend!
5.0 William L. Somerville, AL
5/15/2020
e Powerwash Exterior Surfaces
| would hire this company again, when | have power washing work to be done.
5.0 Susan P. Crane Hill, AL
5/6/2020
e Clean Gutters and Downspouts
5.0 Hans S. Springville, AL
3/17/2020
e Clean Gutters and Downspouts

 

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 4 of 13

on time on target

Reviews

Write a Review
Showing 11-20 of 79 reviews

| New est First =|

5.0 Lanna J. Scottsboro, AL
3/10/2020
e Powerwash Exterior Surfaces - For Business
They were eager to set up a meeting and give an estimate within a few days. They were very
personable, showed up on time and the work they did was outstanding. | have already
recommended them to other people. Thank you for such great service!
(5.0 Daniel R. Harvest, AL
3/1/2020
e Clean Gutters and Downspouts
Excellent customer service !!!!!
5.0 Vinson M. Madison, AL
2/13/2020
© PowerwashExterior Surfaces ee |
Very professional from Office Manager (Phone calls) to on-site work. Made sure everything looked |
good and that! was satisfied before leaving. Outstanding job. |
|5.0 Karen M. Arab, AL
1/15/2020
e Powerwash Exterior Surfaces a
Josh called to let me know he was running a little late but showed at the time he told me. He went
straight to work cleaning the cement steps of leaves. He then cleaned the gutter on the back of the
house which was full of leaves. He than cleaned the deck of debris and leaves. After he finished he
‘made sure i was happy with his work. | am going to have him come back and power wash the deck.
He also cleaned the steps and walk way of leaves. He does what he says he will do and provides
excellent work. His pricing are very reasonable.
5.0 Clyde and ameli C. Scottsboro, AL
1/13/2020
‘© Powerwash Exterior Surfaces _
Josh and his crew arrived early. Over the next four hours, we watched 20 years dissolve and wash
away from our home. It was absolutely amazing. Josh made sure that every square inch of exterior
surface was tended to and we were pleased with the result. We would recommend his company to
anyone requiring this type of service. | am sure that we will be utilizing his services again. 5.0 for
5.0...
5.0 Clyde C. Jacksonville, FL
1/12/2020
e Powerwash Exterior Surfaces -
Josh and his crew arrived early. Over the next four hours, we watched 20 years dissolve and wash
away from our home. It was absolutely amazing. Josh made sure that every square inch of exterior
surface was tended to and we were pleased with the result. We would recommend his company to
anyone requiring this type of service. | am sure that we will be utilizing his services again. 5.0 for
5.0...
5.0 Sherry T. Cullman, AL
1/12/2020
e Clean Gutters and Downspouts
5.0 David W. Decatur, AL
1/12/2020
e Clean Gutters and Downspouts

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 5 of 13

AWESOME WORKING WITH THIS TEAM TO GET MY PROJECT COMPLETED IN VERY SHORT |
ORDER. EXCELLENT WORK FOR A REASONABLE PRICE.
5.0 John D. Huntsville, AL
1/10/2020

e Clean Gutters and Downspouts
| found them to be great to deal with and very professional. The end result exceeded my
expectations!! | would rate the as the best. | will hire them again and be proud to recommend them.
_5.0 Shawn G. Owens Cross Roads, AL’
1/8/2020

e Clean Gutters and Downspouts _ -
Josh was super professional and did a thorough job.

Reviews

Write a Review
Showing 21-30 of 79 reviews

| New est First =|

5.0 Michael F. Trussville, AL
1/8/2020

e Clean Gutters and Downspouts -
Am Pro Hydro was very professional as well as respectful of my property. | enjoyed doing business
with them. Worth every penny i spent with them.
Response from | Company:
Thank you for your feedback! It was our pleasure working for you. Please feel free to contact us in
the future for all your exterior cleaning needs.
§.0 Beth R. Arab, AU AL
12/31/2019

e Powerwash Exterior Surfaces |
Very professional. .cleaned up to where didn t know they were there. Prompt service and good
price...will use them again |
5.0 Kam B. Huntsville, AL
42/28/2019

e Clean Gutters and Downspouts oe -
Very professional service. They were thorough with providing information on what they did and
advice on how to avoid future maintenance issues. We will hire them again. Highly recommended.
Response from Company;
Thank you sir! it was a pleasure working for you! Happy Holidays! see you next year! -
5.0 Lori W. Kimberly, AL
12/25/2019

e Clean Gutters and Downspouts

 

 

 

 

 

 

 

Thorough job and great communication! Before and after pictures showed how my gutters looked
brand new after the cleaning!
Response from Company:
Thank you for the review! Its was a pleasure working for you. See you in the spring!
5.0 Jean B. Cullman, AL
12/21/2019

e Clean Gutters and Downspouts
Joshua was very personable, knowledgeable, and did an excellent job cleaning our gutters and roof.
We scheduled return visits every six months since we have so many trees and debri clogging our
gutters. We also plan to use his company for our power washing in the spring. As military retirees
with 55 years total service, we are very pleased to be using the services of a fellow veteran! David

and Jean Bagdasarian

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 6 of 13

5.0 Martin B. Huntsville, AL
12/11/2019

e Clean Gutters and Downspouts
Prompt response to initial query. Fast appointment. Great job and great value. Very friendly folks.
Severe storms moved through last night. Gutters handled everything with no overflows. | will call
them again.
Response from Company:
Thank you so much Mr. (customer name withheld per their request) for your review! We are so glad
you are pleased! We look forward to a continued relationship! -
5.0 Yvonne A. Huntsville, AL
42/9/2019

e Clean Gutters and Downspouts - |
Joshua and his helper were on time, a little early, in fact, called before coming, did a super job, were
very courteous, cleaned up anything that needed cleaning up, will hire them again. Great job. Thank

 

 

 

‘you. Yvonne
5. ) Chelsea G. _ Springville, AL
12/5/2019

Clean Gutters and Downspouts -
Joshua and his team did an absolute fantastic job!! They cleaned my gutters, replaced flood lights,
and also pressure washed my painted deck and siding! They did a great job! We will definitely use
them in the spring for the rest of our projects! _
5.0 Michelle K. Madison, AL
12/4/2019

e Clean Gutters and Downspouts | a -
Very professional, kept me advised of when ETA was, and the work was done very well. My home is
ready for the holidays. | would highly recommend the gutter cleaning with outer wash. Power wash is
also excellent and Josh&#39;s forte.
|5.0 Steve T. Oneonta, AL
1 4/25/201 9

e Clean Gutters and Downspouts
Very professional. On time and efficient. Work quality is excellent. Highly recommended.

Reviews

Write a Review
Showing 31-40 of 79 reviews

| New est First ¥ |

5.0 Robert S. Union Grove, AL
11/18/2019
_ © Powerwash Exterior Surfaces
They did an excellent job.
'§.0 Barbara G. Huntsville, AL
10/23/2019
e Clean Gutters and Downspouts
Josh was excellent. A real professional that obviously knows his business. Prompt and thorough.
Would highly recommend him.
5.0 Joe C. Albertville, AL
10/17/2019
e Clean Gutters and Downspouts
Extremely professional. Work was outstanding at a very fair price. Will be calling to use their
services again next year.
5.0 Frank C. Huntsville, AL

 

 

 

 

 

 

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 7 of 13

10/8/2019
e Powerwash Exterior Surfaces ;
Very professional, on time, great quality work, a pleasure to work with. Highly recommended
5.0 Tina L. Huntsville, AL
9/23/2019
'e Clean Gutters and Downspouts
This company s representative was on time for the 2 walk thru, very easy to talk to, he made several
recommendations. | scheduled the appointment and the representative arrived on time to start the
work. Excellent work, | have scheduled them to return for the fall clean.
'5.0 Guy G. Huntsville, AL
9/20/2019
e Clean Gutters and Downspouts
The owner operator worked very hard and did an amazing job. His knowledge and professionalism is'
a credit to the younger professionals today. | will use them again and would recommend them to
‘anyone needing these services. He is also a veteran and | appreciated the work he did for our
country and for my home.
4.5 Lori M. Grant, AL
9/10/2019
e Powerwash Exterior Surfaces
Josh arrived on time, payed attention to detail and worked quickly. Our brick house had never been
washed. We didn&#39;t realize how dingy and dirty it had become. The brick and trim look new now!
We love it. A week after Pro Hydro finished, | asked Josh to come check a spot on one of the
dormers that | saw had some lichen on it. Josh came right away and addressed it! Customer service
and quality superior.
5.0 Sheryl L. Theodore, AL
8/30/2019
e Powerwash Exterior Surfaces -
The most hard working professional | have ever hired. Really so happy with this outcome and

 

 

 

experience.
5.0 Carl C. Mobile, AL
8/20/2019

'e Powerwash Exterior Surfaces __
‘Josh and his helper were courteous and professional. | will use their services again and highly
recommend them.
5.0 Kim S. Theodore, AL:
8/13/2019

 _Powerwash Exterior Surfaces
Very professional, his knowledge of how to perform the job was amazing. He explained what he was
doing and what products he uses. He made sure he checked to make Sure he cleaned everything,
he is a people person and extremely polite. He has all tools and equipment to do an outstanding job.
He is the meaning of professionalism. You will be very pleased with him and his work, because he
knows what he is doing.

Reviews

Write a Review
Showing 41-50 of 79 reviews

New est First ||

/5.0 Lacy R. Mobile, AL
8/12/2019
e Clean Gutters and Downspouts
Amazing results! Very professional and prompt. Will use this company again in the future and
recommend to others.

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 8 of 13

'5.0 Deb H. Fairhope, AL
8/9/2019
e Clean a Roof -
On time, efficient, quality work . Would highly recommend this company . | had my metal roof
cleaned from algae, house pressure washed and concrete drive cleaned.
5.0 Maggie P. Mobile, AL
8/8/2019
i@ Clean Gutters and Downspouts
5.0 David B. Daphne, AL
7/24/2019
e Clean Gutters and Downspouts ~
Excellent customer service and work. Highly recommend.
5.0 Maxine &amp;amp;amp; barney G. Gulf Shores, AL
7/21/2019
e Powerwash Exterior Surfaces
The technician did a fantastic job on a three story home all by himself. He began at 7:30am and was ©
finished by early afternoon. The procedure was new to me but our dirty home was beautiful again.
We have some additional paint issues that he has taken upon himself to see if he can find a solution |
for us. Very courteous young man. We will hire him again.
5.0 Stephen M. Gulf Shores, AL
7/17/2019
e Clean Gutters and Downspouts
On time and professional. Fair price.
5.0 Joe D. Daphne, AL
7/3/2019
e Clean Gutters and Downspouts -
They are prompt, knowledgeable, experienced, and just do a wonderful job! Josh cleaned our
gutters and our back patio. Our gutters look like new! Since this is a family and combat veteran
owned business, | definitely recommend them.
Response from Company:
Thank you, Mr. Jon D.! It was a pleasure working for you!
4.0 August E. Daphne, AL
6/27/2019 -
e Clean Gutters and Downspouts |
5.0 Diane P. Mobile, AL
6/26/2019
_ je Clean Gutters and Downspouts —
They were very prompt and professional. They did a great job!!
5.0 Patricia H. Theodore, AL
6/26/2019
e Powerwash Exterior Surfaces
Excellent overall experience. The technician performed his job in a very thorough and very timeless
manner, | will highly recommend your company to everyone | know.

Reviews

Write a Review
Showing 51-60 of 79 reviews

New est First ||

5.0 Vivien B. Spanish Fort, AL
5/30/2019
e Powerwash Exterior Surfaces

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 9 of 13

| was very impressed with the work that was done. The crew was excellent and the leader of the
team was very professional about his work. Arrived on time and work was completed in a timely
manner. Always checking their work and making sure | was involved. My house looks fabulous and
we look forward to having them back next year.
'5.0 Vernon (tom) W. Mobile, AL
5/17/2019
© Powerwash Exterior Surfaces :
High quality. Professional in work and appearance. Double checked work for great quality. Arrived
on schedule. Completed in a most timely manner. No wasted motion. All their equipment was well
maintained. Observed highest standards of safety. Will most assuredly use again. Veteran owned
business and performance justified hiring them for our work. House, driveway, sidewalk, and curbing
never looked better.
5.0 Judith L. Mobile, AL
5/16/2019
lo Clean Gutters and Downspouts
| was very impressed with the young man and his crew who did the job. They were very courteous,
professional, and | was totally satisfied with their work.
5.0 Dj J. Mobile, AL
5/15/2019
'e Powerwash Exterior Surfaces
Great team work on getting a home power washed - respectable gentlemen oe
5.0, Mary Q. Mobile, AL
4/30/2019
e Powerwash Exterior Surfaces a —
Hands down the best pressure washing company | have ever worked with. Joshua is very
hardworking, Professional and pays special attention to detail. Wish there was a better rating than 5.
Response from Company:
We appreciate your valuable review Mary! Thank you for being an amazing customer and allowing
us the privilege to serve you and you home. We are excited to see you next year!
5.0 Tom K. Foley, AL
4/27/2019
e _Powerwash Exterior Surfaces
‘Outstanding service, on time, professional, respectful, fairly priced. Great Job! | would highly
recommend them.
Response from Company:
Thank you Tom for taking your time to give such a wonderful review. We value having you as a
customer and hope to hear from you next time you need a cleaning!
5.0 Maddelina W. Mobile, AL
4/24/2019
e Clean Gutters and Downspouts
Explained their process and did exactly what they said they would. We had them power wash the
house, driveway, pool deck, retainer wall and clean our gutters. Very reasonably priced. They did a
great job. Took extra care when needed. Very professional. Would highly recommend this company!!
Response from Company:
We appreciate your valuable review Maddelina! Thank you for being an amazing customer and
allowing us the privilege to serve you and you home. We are excited to see you next year!
5.0 Margaret C. Mobile, AL
4/24/2019
e Powerwash Exterior Surfaces Be
They are very nice and friendly. Courteous and very helpful. Thanks American Pro Hydro Services.
Response from Company:

 

 

 

 

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 10 of 13

Thank you Margaret for taking your time to give such a wonderful review. We value having you as a
customer and hope to hear from you next time you need a cleaning!
5.0 Gloria M. Spanish Fort, AL

4/16/2019

e Powerwash Exterior Surfaces
Arrived within 20 minutes of original contact. Came back 2 days later to clean driveway and
sidewalks. Very happy with the work done and how quickly the work was finished.
Response from Company:
We appreciate your valuable review Gloria! Thank you for being an amazing customer and allowing
us the privilege to serve you and you home. We are excited to see you next year!
'5.0,.R. 1. P. Mobile, AL
4/3/2019

« Powerwash Exterior Surfaces
very professional Service. Very reasonable prices. They showed up on time and completed on time.
They took extra care to deal with any extra needs that we had. | recommended them highly. Simply
the best!
Response from Company:
Thank you for taking your time to give such a wonderful review. We value having you as a customer
and hope to hear from you next time you need a cleaning!

Reviews

Write a Review
Showing 61-70 of 79 reviews

New est First [|
5.0 Stan H. Daphne, AL

3/31/2019
e Powerwash Exterior Surfaces — ee
Was early, timely, thorough, respectful, and polite.
Response from Company:
We appreciate your valuable review Stan! Thank you for being an amazing customer and allowing
us the privilege to serve you and you home. We are excited to see you next year!
5.0 Keela S. Saraland, AL
3/26/2019
e Clean Gutters and Downspouts  ——__ BC
| would highly recommend American Pro Hydro Services. They explained in detail the cleaning
process and were on time and did exactly what was asked. | would definitely use them again. Very
professional
Response from Company:
Thank you Keela for taking your time to give such a wonderful review. We value having you as a
customer and hope to hear from you next time you need a cleaning!
5.0 Mark C. Fairhope, AL
3/26/2019
e Powerwash Exterior Surfaces
Very professional. Excellent value. Worked hard the entire time and were very thorough and detail
oriented.
Response from Company:
We appreciate your valuable review Mark! Thank you for being an amazing customer and allowing

 

 

 

 

 

 

5.0 Esther D. Mobile, AL
3/25/2019
e Powerwash Exterior Surfaces

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 11 of 13

In today s world it s hard to find reliable and communicative trades but Josh and team is exactly that!
A taste of the way it should be. | wish Josh incredible continued success as he builds his business!
C. Esther deWolde, CEO Phantom Screens
Response from Company:
Thank you Mrs. Ester for taking your time to give such a wonderful review. We value having you as a
customer and hope to hear from you next time you need a cleaning!
4.0 William H. Summerdale, AL
3/25/2019

e CleanaRoof |

 

Thank you William for your review! We are grateful to be able to serve our community individuals.
5.0 Laura tassie H. Loxley, AL
3/23/2019

© Powerwash Exterior Surfaces ee
Very professional, very personable.. They were fastand dida GREAT JOB |
Response from Company:  —| Bn
Thank you Mrs. Laura for taking your time to give such a wonderful review. We value having you as
a customer and hope to hear from you next time you need a cleaning!
5.0 Don J. Daphne, AL
2/5/2019

e Powerwash Exterior Surfaces -
Josh gave me an estimate around 3 pm. | received another estimate by 3:30. Needless to say, his
quote and presentation won the bid. Three hours later the job was complete and everything was
professionally done. Great job and a promise to return if anything was overlooked. Would highly
recommend this company!! |
Response from Company; _
Don J, Thank you so very much for allowing American Pro Hydro Services to service you! We will
see younext year!
5.0 Jeanne C. Gulf Shores, AL
2/4/2019

e Powerwash Exterior Surfaces
Very professional and did an excellent job. Have scheduled them for next year.
Response from Company;
We appreciate your valuable review Jeanne! Thank you for being an amazing customer and allowing
us the privilege to serve you and you home. We are excited tosee younextyear!
6.0 Jan W. Gulf Shores, AL
1/10/2019

e Powerwash Exterior Surfaces
American Pro Hydro Services is an excellent Company for all your pressure washing needs. | was
impressed with the professionalism demonstrated. License and proof of insurance were presented
and the area to be cleaned was measured... cost of service was determined from the size of area to
be cleaned. The three-step application and cleaning agents were explained and all of my questions
were patiently answered. | was very pleased with the final results. My decks were covered in black
algae and when Josh was finished, the wood looked new. The house and driveways were sparkling!
| hope to use them once a year to keep that clean, fresh appearance.
Response from Company:
We appreciate your valuable review Jan! Thank you for being an amazing customer and allowing us
the privilege to serve you and you home. We are excited to see you next year!
5.0 Camille S. Mobile, AL
1/8/2019

e Powerwash Exterior Surfaces

 

 

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 12 of 13

Prompt, reliable, and professional. Josh did a remarkable job of cleaning my previous horrific
concrete areas. | am now the proud of all the cleanliness around my home. | would recommend him
without reservation. Thank you Josh for your work ethics, which are stellar.

Camille S, Thank you so very much for allowing American Pro Hydro Services to service you! We
will see you next year!

Reviews

Write a Review
Showing 71-79 of 79 reviews

| New est First [=|

5.0 Dianne E. Mobile, AL
1/7/2019

e Powerwash Exterior Surfaces
Mr.James was courteous and very professional.He was on time and explained the process that he
uses.| recommend him highly.!| am very pleased with his work.
Response from Company:
We appreciate your amazing review Mrs. Dianne! It was a pleasure to be able to provide you with a
safe and healthy way to clean you home.
| 5.0 Cynthia A. Theodore, AL
12/22/2018

e Powerwash Exterior Surfaces — oe
Joshua was very prompt and professional. He took the time to explain his techniques and the work
look Amazing!...Now that | have the best looking house on the block, I’m certain my neighbors will
also be calling him _
Response from Company:
Thank you Mrs. Cynthia for taking your time to give such a wonderful review. We value having you
as a customer and hope to hear from you next time you need a cleaning!
5.0 Angie E. Stapleton, AL
11/9/2018

e Powerwash Exterior Surfaces
Josh was very professional explaining the chemicals that he would use and the results that | could
expect. | was on a tight time frame getting the work done and he was very accommodating. | highly
recommend this company! Top Notch customer service!
Response from Company:
Thank you so much Angie for taking the time to review our work! We take pride in what we do and
making sure our customers are happy! Please keep us in mind for future projects!
5.0 Larry T. Point Clear, AL
9/21/2018

e Powerwash Exterior Surfaces
excellent job, very reasonable price
Response from Company:
Thank you Mr. Larry for your review. We value having amazing customers like yourself. Thank you
for allowing us the opportunity to serve you and your home!
5.0 Julie B. Daphne, AL
9/6/2018

‘© Powerwash Exterior Surfaces
Josh was very professional and detailed when he explained the process of washing my home. He
showed up on time, and took great care in caring for my home. His pride really shows in his work.
Everything looks wonderful. } will be calling him again .

Response from Company:

 

 

 

 

 

 
Case 1:21-cr-00028-APM Document 142-3 Filed 04/06/21 Page 13 of 13

Thank you Mrs. Julie for your comment. We are blessed to have the opportunity to serve our
community individually and as a whole. Feel free to stop by anytime you see us around . Hope to
hear from you next year! _
5.0, Helen N. Mobile, AL
8/31/2018

‘e Powerwash Exterior Surfaces
Josh did an excellent job. In addition, he is professional, courteous and has a very strong work ethic.
| would highly recommend American Pro Hydro Services for anyone with power washing needs.
Response from Company:
Thank you Mrs.Helen for your review. We are grateful to have you as a valuable client. See you next
yea
| 5.0 Mike W. Mobile, AL
8/31/2018

'e Powerwash Exterior Surfaces
Josh did a really great job. Above and beyond. | was completely satisfied with the outcome.

Response from Company;

 

 

 

 

 

 

-Thank you Mr. Mike! It was such a pleasure to be able to serve you and make your family home like
new. Please feel free to contact or refer us anytime if you need follow up service. Never hesitate to
stop by and say hello if you see us around!

5.0 Faye E. Saraland, AL

8/18/2018

e Powerwash Exterior Surfaces

if you are looking for someone to power wash your home or your driveway use American Pro Hydro
Services. Joshua is very knowledgeable about his work also a very hard worker will not leave till job
is finished and you are pleased with the work. Believe me you will not be unhappy with this
company. | will be using them to do all my powerwashing in the future. Excellent company! Faye
Edwards oe

Response from Company:

Thank you, Mrs. Edwards. It was such a great experience working for you and for us to provide our
best quality of work. We look forward to seeing you again next year!

5.0 Kathleen G. Mobile, AL

8/15/2018

Powerwash Exterior Surfaces _

Brought professionalism to a whole other level . Exceptional service and work ethic makes for elated
clients.

Response from Company:

It was such a pleasure meeting you and your husband. It was nice to see the outcome of your home
after we had washed it. You have such a beautiful home! We hope to see you next year with the
same results. Thank you so much!

 

 
